DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-37 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of US Patent No. 10,444,964 (964' Patent). As illustrated in the table below, although the claims at issue are not identical to that of the 964' Patent, they are not patentably distinct as the claim scope of the current Application is either anticipated by, or would have been obvious (e.g., claim 4) to a person having ordinary skill in the art at the time of the invention, in view of the 964' Patent. 
Current Application
964' Patent
1. (New) A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: 
receiving first data associated with at least one structural component of a premises, wherein the first data comprises an indication of a type of the at least one structural component, an indication of a location of the at least one structural component, and an indication of one or more physical characteristics of the at least one structural component; 

receiving second data associated with a premises device located at the premises, wherein the second data comprises an indication of a state of the premises device; and 
causing output of a user interface that comprises: 
a layout portion that, based on the first data, visually indicates the at least one structural component, and a premises device icon, located relative to the layout portion, that indicates the state of the premises device.  

1. An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 
access first data associated with at least a portion of a premises and a plurality of premises devices, wherein the first data comprises: structural component information that indicates a structural component type of a structural component of the premises, indicates one or more physical characteristics associated with the premises, and indicates one or more physical characteristics associated with the structural component, and 
premises device information that indicates a premises device of the plurality of premises devices, access second data that indicates a state of the premises device of the plurality of premises devices, and 
cause output of a sensor user interface (SUI), wherein the SUI comprises: 
a layout portion that visually indicates the structural component, wherein the layout portion is based on the structural component information, and a premises device icon corresponding to the premises device of the plurality of premises devices, wherein the premises device icon is based on the premises device information, wherein a location, relative to the layout portion, of the premises device icon visually indicates a location of the premises device of the plurality of premises devices, and wherein the premises device icon visually indicates, based on the second data, a state of the premises device of the plurality of premises devices.
2. (New) The non-transitory computer-readable medium of claim 1, wherein the layout portion visually indicates the at least one structural component at a location, relative to the layout portion, based on the one or more physical characteristics associated with the at least one structural component.  
See claim 1 above, “…a layout portion that visually indicates the structural component, wherein the layout portion is based on the structural component information.”
3. (New) The non-transitory computer-readable medium of claim 1, wherein the premises device icon is located, relative to the layout portion, based on at least one of: an associated structural component of the at least one structural component, an orientation of an associated structural component of the at least one structural component, or a type of the premises device. 
12. The apparatus of claim 1, wherein the structural component information comprises a structural component data structure, wherein the structural component data structure is configured to indicate the structural component type of the structural component of the premises, the one or more physical characteristics associated with the premises, and the one or more physical characteristics associated with the structural component.

4. (New) The non-transitory computer-readable medium of claim 1, wherein the premises device comprises at least one of a security sensor, a door sensor, a window sensor, a motion sensor, a fire sensor, a smoke sensor, a glass-break sensor, a flood sensor, a light, a lighting control device, a thermostat, a camera, a lock, or an automation device.  
Although not specifically claimed a premises device comprising “at least one of a security sensor, a door sensor, a window sensor, a motion sensor, a fire sensor, a smoke sensor, a glass-break sensor, a flood sensor, a light, a lighting control device, a thermostat, a camera, a lock, or an automation device” was well known in the art of home automation networks at the time of Applicant’s invention. At the time of the invention, it would have been obvious to a person having ordinary skill in the art to include as the premise device one the above mentioned sensors and/or devices. The obvious motivation for doing so would have been to allow monitoring of premise device states related to security or occupant safety.
5. (New) The non-transitory computer-readable medium of claim 1, wherein the layout portion visually indicates the type of the at least one structural component.  
10. The apparatus of claim 1, wherein the layout portion visually indicates the structural component type of the structural component.
6. (New) The non-transitory computer-readable medium of claim 1, wherein the one or more physical characteristics of the at least one structural component comprises at least one of a length, a width, or a height.  
14. The apparatus of claim 13, wherein the one or more physical characteristics associated with the structural component comprises at least one of a height of the structural component, a width of the structural component, and a length of the structural component.
7. (New) The non-transitory computer-readable medium of claim 1, wherein the type of the at least one structural component comprises at least one of a horizontal wall, a vertical wall, or a space.  
Although not specifically claimed, impliedly in order to accurately visualize a layout portion of premise based on structural component information (see claim 1), the structural component information would have to include at least a horizontal wall, a vertical wall, or a space corresponding to the particular portion of the premise. 
8. (New) The non-transitory computer-readable medium of claim 1, wherein the location of the at least one structural component comprises one or more coordinate values associated with the layout portion.
13. The apparatus of claim 1, wherein the one or more physical characteristics associated with the premises comprises a location of the structural component at the premises.


Claims 9-37 of the current application recite substantially identical subject matter as that of claims 1-8, and are therefore rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable in view of claims 1-43 of the 964' Patent for the same reasons as noted above. 

Claims 1-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US Patent No. 11,237,714 (714' Patent). As shown in the table below, although the claims at issue are not identical to that of the 714' Patent, they are not patentably distinct as the claim scope of the current Application is anticipated by the 714' Patent. 
Current Application
714' Patent
1. (New) A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause: 
receiving first data associated with at least one structural component of a premises, wherein the first data comprises an indication of a type of the at least one structural component, an indication of a location of the at least one structural component, and an indication of one or more physical characteristics of the at least one structural component; 

receiving second data associated with a premises device located at the premises, wherein the second data comprises an indication of a state of the premises device; and 
causing output of a user interface that comprises: 
a layout portion that, based on the first data, visually indicates the at least one structural component, and a premises device icon, located relative to the layout portion, that indicates the state of the premises device.  

1. A method comprising: 
receiving first data associated with at least one structural component of a premises, wherein the first data comprises an indication of a type of the at least one structural component, an indication of a location of the at least one structural component, and an indication of one or more physical characteristics of the at least one structural component; 
receiving second data associated with a premises device located at the premises, wherein the second data comprises an indication of a state of the premises device; and 
causing output of a user interface that comprises: 
a layout portion that, based on the first data, visually indicates the at least one structural component, and a premises device icon, located relative to the layout portion, that indicates the state of the premises device.

2. (New) The non-transitory computer-readable medium of claim 1, wherein the layout portion visually indicates the at least one structural component at a location, relative to the layout portion, based on the one or more physical characteristics associated with the at least one structural component.  
2. The method of claim 1, wherein the layout portion visually indicates the at least one structural component at a location, relative to the layout portion, based on the one or more physical characteristics associated with the at least one structural component.

3. (New) The non-transitory computer-readable medium of claim 1, wherein the premises device icon is located, relative to the layout portion, based on at least one of: an associated structural component of the at least one structural component, an orientation of an associated structural component of the at least one structural component, or a type of the premises device. 
3. The method of claim 1, wherein the premises device icon is located, relative to the layout portion, based on at least one of: an associated structural component of the at least one structural component, an orientation of an associated structural component of the at least one structural component, or a type of the premises device.

4. (New) The non-transitory computer-readable medium of claim 1, wherein the premises device comprises at least one of a security sensor, a door sensor, a window sensor, a motion sensor, a fire sensor, a smoke sensor, a glass-break sensor, a flood sensor, a light, a lighting control device, a thermostat, a camera, a lock, or an automation device.  
4. The method of claim 1, wherein the premises device comprises at least one of a security sensor, a door sensor, a window sensor, a motion sensor, a fire sensor, a smoke sensor, a glass-break sensor, a flood sensor, a light, a lighting control device, a thermostat, a camera, a lock, or an automation device.

5. (New) The non-transitory computer-readable medium of claim 1, wherein the layout portion visually indicates the type of the at least one structural component.  
5. The method of claim 1, wherein the layout portion visually indicates the type of the at least one structural component.

6. (New) The non-transitory computer-readable medium of claim 1, wherein the one or more physical characteristics of the at least one structural component comprises at least one of a length, a width, or a height.  
6. The method of claim 1, wherein the one or more physical characteristics of the at least one structural component comprises at least one of a length, a width, or a height.

7. (New) The non-transitory computer-readable medium of claim 1, wherein the type of the at least one structural component comprises at least one of a horizontal wall, a vertical wall, or a space.  
7. The method of claim 1, wherein the type of the at least one structural component comprises at least one of a horizontal wall, a vertical wall, or a space.

8. (New) The non-transitory computer-readable medium of claim 1, wherein the location of the at least one structural component comprises one or more coordinate values associated with the layout portion.
8. The method of claim 1, wherein the location of the at least one structural component comprises one or more coordinate values associated with the layout portion.



Claims 9-37 of the current application recite substantially identical subject matter as that of claims 1-8, and are therefore rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-35 of the 714' Patent for the same reasons as noted above.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 1, Applicant’s claimed invention falls under the “Mental Processes” subject matter grouping of abstract ideas in the 2019 Revised Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Dep’t of Commerce Jan. 07, 2019) (“2019 PEG”) as the claimed invention is directed to a method for causing output of a user interface, that but for the recitation of a generic computer component (i.e., “A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause…”), broadly could be performed in the human mind, or by a human using pen and paper (See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’; and CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible)). The limitations that are directed to the judicial exception (i.e., mental process) are: 
	“receiving first data associated with at least one structural component of a premises, wherein the first data comprises an indication of a type of the at least one structural component, an indication of a location of the at least one structural component, and an indication of one or more physical characteristics of the at least one structural component;
	receiving second data associated with a premises device located at the premises, wherein the second data comprises an indication of a state of the premises device; and 
	causing output of a user interface that comprises: a layout portion that, based on the first data, visually indicates the at least one structural component, and a premises device icon, located relative to the layout portion, that indicates the state of the premises device”
Moreover, the recitation of generic computer components (i.e., “A non-transitory computer-readable medium storing computer-executable instructions that, when executed, cause…”) amounts to mere instructions to apply the abstract idea using a generic computer device. Accordingly, the recitation of generic computer components do not integrate the abstract idea into a practical application or provide an inventive concept (see MPEP §2106.05(f)). As such the claim is directed to an abstract idea without reciting significantly more than the judicial exception. Therefore claim 1 is not patent eligible.

Claims 2, 3, and 5-8 further specifies details of the layout portion (see claim 2 and 5), location of the premise device (see claim 3), or first data (claims 6-8) without providing any additional limitations that broadly could not be performed in the human mind, or by a human using pen and paper. As such the limitations of claim 2, 3, and 5-7 broadly fall under the “Mental Processes” subject matter grouping of abstract ideas in the 2019 PEG, without reciting any additional elements that add a practical application or add significantly more to the abstract idea. As such claims 2, 3, and 5-7 are directed to an abstract idea (i.e., “mental process”) without reciting significantly more than the judicial exception. Therefore claims 2 3, and 5-7 are not patent eligible.

As per claim 4, similar to claim 1, the recitation of generic computer components (i.e., “wherein the premises device comprises at least one of a security sensor, a door sensor, a window sensor, a motion sensor, a fire sensor, a smoke sensor, a glass-break sensor, a flood sensor, a light, a lighting control device, a thermostat, a camera, a lock, or an automation device”) amounts to mere instructions to apply the abstract idea using a generic computer device. Accordingly, the recitation of generic computer components do not integrate the abstract idea into a practical application or provide an inventive concept (see MPEP §2106.05(f)). As such the claim is directed to an abstract idea without reciting significantly more than the judicial exception. Therefore claim 4 is not patent eligible.

Claims 9-37 recite substantially identical subject matter as claims 1-8, and as such falls under the “Mental Processes” subject matter grouping of abstract ideas in the “2019 PEG” as the claimed invention is directed to a method for causing output of a user interface, that but for the recitation of a generic computer component (i.e., “a premises device located at a premises; and a computing device configured to …” (see claims 9-16 and 24-30), “non-transitory computer readable medium” (see claims 17-23), and “one or more processors; and memory” (see claims 31-37)), broadly could be performed in the human mind, or by a human using pen and paper. In addition claims 9-37 fail to recite any additional elements that either integrate the abstract idea into a practical application or provide an inventive concept (see MPEP §2106.05(f)). As such claims 9-37 are directed to an abstract idea without reciting significantly more than the judicial exception. Therefore claims 9-37 are not patent eligible.

Allowable Subject Matter
Claims 1-37, although rejected under 35 U.S.C. §101, are allowed over the prior art for purposes of 35 U.S.C. §102 and 35 U.S.C §103.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or render obvious to one of ordinary skill in the art, at the time of the invention, in the specific combinations and manner recited within the claims, the features of:
 “receiving first data associated with at least one structural component of a premises, wherein the first data comprises an indication of a type of the at least one structural component, an indication of a location of the at least one structural component, and an indication of one or more physical characteristics of the at least one structural component;
receiving second data associated with a premises device located at the premises, wherein the second data comprises an indication of a state of the premises device; and 
causing output of a user interface that comprises: 
a layout portion that, based on the first data, visually indicates the at least one structural component, and
a premises device icon, located relative to the layout portion, that indicates the state of the premises device.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441